DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 12/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,740,241 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Statement of Reasons for Allowance
Claims 1-15 are allowed.

The following is an examiner’s statement of reasons for allowance: Applicant’s invention is drawn to a method for cache management to improve cache data management efficiency by limiting input and output operations (i.e., the method involves determining a cache flushing period for the underlying storage device associated with the cache, and determining whether data associated with the write request has been stored in the cache in response to the duration of the buffer flush period being greater than a threshold duration responding to receiving the write request such that the write 
Applicant’s independent claims 1, 6 and 11 each recite, inter alia, a cache manager and a method of managing cache with a structure as defined in the specification (pages 5-6) including the processor executing the computer program instructions in the memory to control the memory system to perform acts comprising determining a cache flush time period of the cache for a lower-layer storage device associated with the cache; in response to determining the cache flush time period, comparing the determined cache flush time period to a preset threshold amount of time; in response to the determining that the determined cache period exceeds the preset threshold amount of time: in response to receiving a write request, determining whether data associated with the write request has been stored into the cache; in response to a miss of the data in the cache, storing the write request and the data in the cache without returning a write completion message for the write request; comparing a first length of time of the write request being stored in the cache and a predefined second length of time; in response to the first length of time exceeding the second length of time, determining a dirty block rate in the cache associated with the storage device; and in response to the dirty block rate being lower than a predetermined threshold, sending the write completion message for the write request. These limitations are neither taught nor suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUO H LI whose telephone number is (571)272-4183. The examiner can normally be reached Mon. Tue. and Thurs. 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 5712725535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHUO H LI/Primary Examiner, Art Unit 2133